DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 15 recites “a memory; a processor coupled to the memory; an antenna coupled to the processor”. However, the drawing figures failed to show “an antenna coupled to the processor”. Also see rejections under first paragraph of 35 U.S.C. 112(a).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities: Claim 15 recites “a memory; a processor coupled to the memory; an antenna coupled to the processor”. However, the original disclosure failed to show “a memory; a processor coupled to the memory; an antenna coupled to the processor”.  Particularly, the original disclosure failed to show  “an antenna coupled to the processor”.   Also see rejections under first paragraph of 35 U.S.C. 112(a).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,498,314. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-11 of U.S. Patent No. 10,498,314 anticipate claim 1.
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,498,314. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-8 of U.S. Patent No. 10,498,314 anticipate claim 5.
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10,498,314. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-18 of U.S. Patent No. 10,498,314 anticipate claims 8-9.
Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,498,314. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-18 of U.S. Patent No. 10,498,314 anticipate claims 10-13.
Claims 15-16 and 18-19 (as best understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of U.S. Patent No. 10,498,314. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-23 of U.S. Patent No. 10,498,314 anticipate claims 15-16 and 18-19.
Claim 17 (as best understood) is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23 of U.S. Patent No. 10,498,314. Although the claims at claims 22-23 of U.S. Patent No. 10,498,314 anticipate claim 17.
Claims 1-20 (claims 15-20 are as best understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,462. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,862,462 anticipate claims 1-20 (claims 15-20 are as best understood).
And/or Claims 1-20 (claims 15-20 are as best understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,498,314/ claims 1-20 of U.S. Patent No. 10,862,462 in view of Ramaraju et al. (US 8,484,523)/ in view of Tomita et al. (US 2009/0300448). Ramaraju discloses the shortcoming of the claims 1-23. See the rejections below. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed claims 1-23 of U.S. Patent No. 10,498,314 in accordance with the teaching of Ramaraju regarding pass-gates in order to provide improved power consumption [Col. 1, lines 27-53 Ramaraju]. In addition, and/or in accordance with the teaching of Tomita regarding clock signals in order to utilize well-known inverter to help generate clock signals
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “a memory; a processor coupled to the memory; an antenna coupled to the processor”, which contains new matter/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not mention an antenna at all, not to mention an antenna coupled to the processor. How the antenna is coupled to the processor? Is it coupled directly to the processor, coupled to the processor via intermediated element(s), or something else? If the antenna is coupled to the processor via intermediated element(s), what the intermediated element(s) is/are.
Claims 16-20 are rejected based on the dependency from claim 15.
Further clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites “a memory; a processor coupled to the memory; an antenna coupled to the processor”, which contains new matter/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not mention an antenna at all, not to mention an antenna coupled to the processor.
	Therefore, the phrase “an antenna coupled to the processor” is interpreted as best understood.
Claims 16-20 are rejected based on the dependency from claim 15.
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaraju et al. (US 8,484,523).
Regarding claim 1, Ramaraju discloses an apparatus [e.g. figs. 7/10/3 (for fig. 10/3, see the corresponding elements to fig. 7), 8] comprising: a clock driver [e.g. the circuit (not shown) generates CLK and CLKB (see fig. 8)/the clock into 714/314, 714/314] to provide at least two clocks [e.g. CLK and CLKB/the clock into 714/314]; and a chain of flip-flops [e.g. 704, 706, 710, 712/714, or 904, 906, 910, 912,…,926, 928/940] coupled to the clock driver to receive the at least two clocks, wherein the chain of flip-flops comprises a first flip-flop [e.g. 704, 706/904, 906] and a second flip-flop [e.g. 710, 712/714, or 910, 912], wherein a memory circuitry [e.g. 706/306] of the first flip-flop is coupled to a multiplexer [e.g. 708/908], wherein the multiplexer is coupled to an input of the second flip-flop.
Regarding claim 2, Ramaraju discloses the apparatus of claim 1, wherein the multiplexer is coupled to the memory circuitry of the first flip-flop on metal layer 1 (M1) or a metal lower than M1 [e.g. the trace/wire between. the multiplexer and the memory circuitry of the first flip-flop].
Regarding claim 3, Ramaraju discloses the apparatus of claim 1, wherein the chain of flip-flops comprises a third flip-flop [e.g. the third stage of MUX and flip-flop in fig. 10] coupled to the second flip-flop, wherein a memory circuitry of the second flip-flop is coupled to a second multiplexer [e.g. the MUX after the 908 fig. 10] which is coupled to an input of the third flip-flop.
Regarding claim 4, Ramaraju discloses the apparatus of claim 3, wherein the second multiplexer is coupled to the memory circuitry of the second flip-flop on metal layer 1 (M1) or a 
Regarding claim 5, Ramaraju discloses the apparatus of claim 1, wherein the chain of flip-flops is part of a vectored flip- flop circuitry [see. fig. 7/10/3].

Regarding claim 7, Ramaraju discloses the apparatus of claim 1 comprises a scan gadget [e.g. 702/902 (or 908 can be the scan gadget, the MUX after 908 can be the first multiplexer, the next one is the second multiplexer)] coupled to an input of the first flip-flop, wherein the scan gadget is to selectively provide one of a data input [e.g. D1/T] or a scan input [e.g. T/D1] to the first flip-flop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju et al. (US 8,484,523) in view of crouch et al. (US 5,717,700).

Regarding claim 8, Ramaraju discloses an apparatus [e.g. figs. 7/10/3 (for fig. 10/3, see the corresponding elements to fig. 7), 8] comprising: a clock driver to provide at least two clocks; and a chain of flip-flops coupled to the clock driver to receive the at least two clocks, wherein the chain of flip-flops comprises a first flip-flop and a second flip-flop, wherein a 

Regarding claim 9, the combination discussed above discloses the apparatus of claim 8, wherein the pass-gate is coupled to the memory circuitry of the first flip-flop on metal layer 1 (M1) or a metal lower than M1 [e.g. the trace/wire between. the pass-gate and the memory circuitry of the first flip-flop].

Regarding claim 10, the combination discussed above discloses the apparatus of claim 8, wherein the chain of flip-flops comprises a third flip- flop coupled to the second flip-flop, wherein a memory circuitry of the second flip-flop is coupled to a second pass-gate [e.g. the pass-gate formed MUX after the 908 fig. 10] which is coupled to an input of the third flip-flop. See also claim 3 rejection.

Regarding claim 11, the combination discussed above discloses the apparatus of claim 10, wherein the second pass-gate is controllable by the scan control.

Regarding claim 13, the combination discussed above discloses the apparatus of claim 8, wherein the chain of flip-flops is part of a vectored flip- flop circuitry [see. fig. 7/10/3 Ramaraju].

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju et al. (US 8,484,523) in view of Tomita et al. (US 2009/0300448).
Regarding claim 6, Ramaraju discloses the apparatus of claim 1, except wherein the clock driver comprises: a first inverter to receive an input clock and to generate a first clock which is an inversion of the input clock; and a second inverter coupled in series with the first inverter, wherein the second inverter is to generate a second clock which is an inversion of the first clock, wherein the first clock and the second clock are the at least two clocks. However, it is well-known to utilize two inverters to generate a clock and an inversion of the clock. For example, Tomita discloses a clock driver [e.g. the circuit (not shown) that generates CK, INV1, INV2 fig. 2/6] comprises: a first inverter to receive an input clock and to generate a first clock which is an inversion of the input clock; and a second inverter coupled in series with the first inverter, wherein the second inverter is to generate a second clock which is an inversion of the first clock, wherein the first clock and the second clock are the at least two clocks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ramaraju in accordance .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju et al. (US 8,484,523) in view of crouch et al. (US 5,717,700) and Tomita et al. (US 2009/0300448).
	Regarding claim 14, the combination discussed above discloses the apparatus of claim 8, except wherein the clock driver comprises: Docket No.: 01.P99536-C1-C130a first inverter to receive an input clock and to generate a first clock which is an inversion of the input clock; and a second inverter coupled in series with the first inverter, wherein the second inverter is to generate a second clock which is an inversion of the first clock, wherein the first clock and the second clock are the at least two clocks. However, it is well-known to utilize two inverters to generate a clock and an inversion of the clock. For example, Tomita discloses a clock driver [e.g. the circuit (not shown) that generates CK, INV1, INV2 fig. 2/6] comprises: a first inverter to receive an input clock and to generate a first clock which is an inversion of the input clock; and a second inverter coupled in series with the first inverter, wherein the second inverter is to generate a second clock which is an inversion of the first clock, wherein the first clock and the second clock are the at least two clocks. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ramaraju and crouch in accordance with the teaching of Tomita regarding clock signals in order to utilize well-known inverter to help generate clock signals.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju et al. (US 8,484,523) in view of Hsu et al. (US 2015/0116019).

Regarding claim 15 (as best understood), Ramaraju discloses a system comprising: a memory; a processor coupled to the memory; an antenna coupled to the processor, wherein the processor includes a vectored flip-flop circuitry [e.g. figs. 7/10/3 (for fig. 10/3, see the corresponding elements to fig. 7), 8] which comprises: a clock driver to provide at least two clocks; and a chain of flip-flops coupled to the clock driver to receive the at least two clocks, wherein the chain of flip-flops comprises a first flip-flop and a second flip-flop, wherein a memory circuitry of the first flip-flop is coupled to a selection circuitry [e.g. 708/908/308], wherein the selection circuitry is coupled to an input of the second flip-flop. See matching elements in claims 1, 8 rejections. Ramaraju discloses a logic circuit includes the vectored flip-flop circuitry [see at least related art and drawing figures]. Ramaraju does not disclose a processor include a logic circuit, the processor coupled to the memory; an antenna coupled to the processor. However, it’s well-known a processor include a logic circuit, and it’s well-known a processor coupled to a memory and an antenna (as best understood). For example, Tomita discloses a processor [e.g. 1610 fig. 15] include a logic circuit, and the processor coupled to a memory and an antenna (with best understood) [see at least Background and fig. 15]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ramaraju in accordance with the teaching of a processor in order to provide a processor.to have improved power consumption [Col. 1, lines 27-53 Ramaraju].
Regarding claim 16 (as best understood), the combination discussed above discloses the system of claim 15, wherein the selection circuitry is coupled to the memory circuitry of the first 

Regarding claim 17 (as best understood), the combination discussed above discloses the system of claim 15, wherein the chain of flip-flops comprises a third flip-flop coupled to the second flip-flop, wherein a memory circuitry of the second flip-flop is coupled to a second selection circuitry which is coupled to an input of the third flip-flop. See claims 3 and 10 rejections.

Regarding claim 18 (as best understood), the combination discussed above discloses the system of claim 17, wherein the second selection circuitry is coupled to the memory circuitry of the second flip-flop on metal layer 1 (M1) or a metal lower than Ml.

Regarding claim 19 (as best understood), the combination discussed above discloses the system of claim 15, wherein the selection circuitry is one of a multiplexer or a pass-gate.  See claim 1/8 rejections (pass-gate required further 103 with Crouch).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju et al. (US 8,484,523) in view of Hsu et al. (US 2015/0116019) and Tomita et al. (US 2009/0300448).

Regarding claim 20 (as best understood), the combination discussed above discloses the system of claim 15, except wherein the clock driver comprises: a first inverter to receive an input clock and to generate a first clock which is an inversion of the input clock; and a second inverter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842